Citation Nr: 0122570	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  98-16 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a skin condition 
claimed as boils.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his son



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from August 1966 to 
September 1968.  He has appealed a rating decision issued in 
April 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied 
service connection for PTSD, depression, and a skin condition 
(claimed as boils).  


FINDINGS OF FACT

1.  All evidence necessary for resolution of the claims for 
service connection has been obtained.

2.  The veteran did not engage in combat with the enemy. 

3.  The medical evidence of record does not demonstrate that 
the veteran has a currently diagnosed disability of PTSD 
based on a verified stressful in-service event.

4.  There is no evidence of an occurrence, injury, or disease 
in service which has been related to the veteran's currently 
diagnosed depression. 

5.  The veteran's preexisting condition of boils, noted at 
service entrance, did not increase in severity during 
service. 



CONCLUSIONS OF LAW

1.  The veteran does not have PTSD which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2000). 

2.  Depression was not incurred in or aggravated by service 
or as a result of any incident of service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159); 38 C.F.R. §§ 3.303, 3.304 (2000). 

3.  The veteran's preexisting skin disorder, claimed as 
boils, was not aggravated by active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), requires VA to assist a claimant 
in developing all facts pertinent to a claim for VA benefits.  
The development includes a medical examination when such 
examination may substantiate entitlement to the benefits 
sought, as well as notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  

The Board finds that, in this veteran's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
have been met.  In particular, the veteran was afforded VA 
examinations in February 1998 for PTSD and skin disease.  As 
to notification, in the rating decision and statement of the 
case, the RO advised the veteran of what must be demonstrated 
to establish service connection for PTSD, depression, and a 
skin disorder (boils).  

The RO has also obtained, or made reasonable efforts to 
obtain, all treatment records or other evidence which might 
be relevant to the veteran's claims.  The Board notes that 
the February 1998 PTSD examination indicated that the veteran 
had been treated a month earlier by a private physician in 
Fayetteville, Arkansas.  However, a September 1997 discharge 
summary of hospitalization indicated that the veteran was 
admitted at that time for diagnoses of presumed alcohol 
withdrawal seizure, alcoholism, thrombocytopenia, 
hypokalemia, alcoholic hepatitis, and mild hyponatremia, and 
that the veteran would follow up with a physician subsequent 
to this period of hospitalization for these disorders.  The 
hospital discharge summary did not indicate that the veteran 
would be psychologically tested or treated for PTSD or 
depression.  

More specifically with regard to the veteran's claim for 
service connection for PTSD, in October 1997, he submitted a 
statement regarding his claimed in-service stressful events.  
He mentioned patrol operations, small arms fire, mortar fire 
during service, and general references to battle or combat, 
including "very close to the Cambodian border," but with no 
specific information regarding dates, locations, names, or 
other corroborative details.  In a letter dated January 12, 
1998, the RO requested the veteran to provide a complete 
description of the specific traumatic events claimed to have 
produced PTSD, including dates, places of occurrence, the 
military unit, and names of any friends involved.  The 
veteran was advised that failure to provide this information 
may make it impossible to obtain any supporting evidence.  

In a Statement in Support of Claim received in February 1998, 
the veteran essentially repeated the information in the first 
stressor statement, but did not provide any of the specific 
information requested by the RO.  Likewise, at the personal 
hearing in March 2001 before the undersigned member of the 
Board, sitting at the RO, the veteran testified only 
generally as to the use of a gun in service.  He did not 
provide any specific information regarding alleged stressful 
events in service.  

Recently issued VA regulations implementing the VCAA provide 
that, in order to obtain records in the custody of a Federal 
department or agency, the claimant must cooperate fully with 
VA's reasonable efforts to obtain such records.  This 
cooperation requires that the claimant "provide information 
sufficient for records custodian to conduct a search of the 
corroborative records."  66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(2)).  
In this case, because the veteran has not provided the 
requested information sufficient to submit a request to the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) for corroboration of claimed stressful events in 
service, the Board finds that VA has no further duty to 
assist him in developing his claim for PTSD, including the 
submission of a request for verification of claimed in-
service stressors. 

With regard to development of the veteran's claim for service 
connection for depression, even though he has a current 
diagnosis of depression, a medical nexus opinion is not 
necessary to decide the claim.  As the analysis below 
reflects, there is no evidence "that the veteran suffered an 
event, injury, or disease in service."  66 Fed. Reg. 45630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)(4)(B)).  As the claim for service connection for 
depression is being denied on the basis of no event, injury, 
or disease in service, and does not turn on the question of 
whether there is a medical nexus linking a current disease to 
service, the Board finds that a medical nexus opinion is 
unnecessary.  See 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(c)(4)).  

Likewise, with regard to the veteran's claim for service 
connection boils, claimed as a skin condition, this claim is 
being denied on the basis of the existence of boils prior to 
service, with no evidence of permanent increase in severity 
in service.  Therefore, because the claim for service 
connection for a skin disorder does not depend on whether 
there is medical nexus or link to service, a medical opinion 
is not necessary to decide this service connection claim.  
Accordingly, no further notice to the veteran or assistance 
in acquiring additional medical evidence is required by the 
new law or regulations.  In other words, although the RO 
developed the claim prior to enactment of the VCAA, the RO 
nevertheless extended him the notification concerning his 
claim and other assistance expected under the new law.  

I.  Service Connection for PTSD

The veteran contends that he currently has PTSD as a direct 
result of various stressors during active service in Vietnam.  
The claimed stressors include patrol operations, small arms 
fire, mortar fire during service, engaging in battle or 
combat, and death and destruction.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2000).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)), as well 
as (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2000). 

Prior to the effective date of 38 C.F.R. § 3.304(f) on June 
18, 1999, and at the time of the veteran's November 1997 
claim for service connection for PTSD, the old requirements 
for service connection for PTSD were: medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that the claimed stressor actually 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  The prior regulation 
provided that, if the evidence established that the veteran 
engaged in combat with the enemy and the claimed stressor was 
related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor was consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1998).  

The prior regulation also provided that, if the claimed in-
service stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded a combat citation, such as the Purple 
Heart Medal, Combat Infantryman Badge, or similar combat 
citation, was accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board 
concludes that the probative medical evidence has not 
established service connection for PTSD under either the new 
or old regulation pertaining to service connection for PTSD.  
In rendering this conclusion, the Board notes that the 
substance of the previous 
38 C.F.R. § 3.304(f) has not been significantly altered.  
Under the new regulation, the three requirements remain 
essentially unchanged (medical evidence of a current 
diagnosis of PTSD medically linked a stressful event in 
service and credible evidence that the claimed in-service 
stressor occurred).  See 38 C.F.R. § 3.304(f) (2000).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
must be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory, that is, not contradicted by 
service records, and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f) (2000); Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  Service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). 

In this case, the Board finds that there is no objective 
evidence that the veteran "engaged in combat with the 
enemy."  Service medical and personnel records, including 
the veteran's DD Form 214, do not include references to 
combat.  The ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C.A. § 1154(b), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99.  
Service personnel records show that the veteran was awarded 
the National Defense Service Medal, Vietnam Campaign Medal 
with Device 60, and Vietnam Service Medal with Bronze Service 
Star.  His military occupational specialty was Field 
Artillery Crewman.  

Service personnel records also reflect that the veteran 
participated in a Vietnam Counteroffensive (Phase II) in 
August 1967.  However, VAOPGCPREC 12-99 makes a distinction 
between "engaged in combat with the enemy" and "in a 
theater of combat operations" or "combat zone," including 
that the veteran have personally participated in the events.  
Participation in a "campaign" or "operation" would not, in 
itself, establish that the veteran engaged in combat with the 
enemy.  Id.  There is otherwise no military citation or 
supportive evidence that the veteran engaged in combat with 
the enemy.  See VAOPGCPREC 12-99.  For these reasons, the 
Board finds that the veteran did not engage in combat with 
the enemy during service. 

The veteran is not a "combat veteran" merely by his own 
assertion.  On this point, the United States Court of Appeals 
for Veterans Claims (Court) has held that "section 1154(b) 
does not require the acceptance of a veteran's assertion that 
he was engaged in combat with the enemy; it would be 
tautological to conclude that it did."  Cohen v. Brown, 10 
Vet. App. 128 (1997).  The Board does not find the veteran's 
very general reporting of having engaged in combat with the 
enemy to be credible or supported by any evidence of record.  
The Court has stated that "38 U.S.C.A. § 1154(b) cannot be 
applied to the appellant's claim until the BVA first makes a 
factual finding that the appellant has engaged in combat."  
Irby v. Brown, 6 Vet. App. 132 (1994), citing Zarycki, 6 Vet. 
App. at 98. 

Because the veteran did not engage in combat with the enemy, 
his lay testimony alone is not enough to establish the 
occurrence of the alleged stressors.  The Board finds that 
the service records and other evidence of record do not 
corroborate, substantiate, or verify the veteran's testimony 
or statements as to the occurrence of the claimed stressors.  
With regard to the in-service stressors reported by the 
veteran, many are vague as to details and, therefore, are 
unverifiable.  He has not indicated any specific locations, 
times or dates, names, or any other corroborative details.  
Because there is an absence of credible supporting evidence 
that the claimed in-service stressors actually occurred, the 
Board finds that there is no credible supporting evidence 
that any of the claimed in-service stressors occurred.  
Therefore, the specifically claimed stressors noted above may 
not be considered as verified stressful in-service events for 
the purpose of determining whether a diagnosis of PTSD is 
based upon a verified in-service stressful event.   

The February 1998 VA examination resulted in Axis I diagnoses 
of dysthymia and depression, and to rule out PTSD.  The 
history reported at that examination included reported but 
unverified in-service stressors of combat duty in Vietnam, 
patrols, ambushes, and fire fights.  The Board is not bound 
to accept the opinions of physicians or psychologists whose 
diagnoses of PTSD were based on an unverified history of 
stressful incidents as related by the veteran.  "Just 
because a physician or health care professional accepted 
appellant's description of his Vietnam experiences as 
credible, and diagnosed the appellant as suffering from PTSD, 
does not mean the BVA is required to grant service connection 
for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The diagnosis of PTSD must be 
based on a stressor history which has been verified, as an 
examination based on a questionable history is inadequate for 
rating purposes.  West v. Brown, 7 Vet. App. 70, 78 (1994).  

Service-connection was denied by the RO because of the 
absence of a current diagnosis of PTSD.  However, because 
there is no credible supporting evidence that a claimed 
stressors actually occurred, the Board need not reach the 
question of whether further examination or medical opinion is 
warranted regarding the questions of whether the veteran 
currently has a diagnosed disability of PTSD.  

Because the record does not demonstrate a diagnosis of PTSD 
which is based on a verified stressful in-service event, the 
Board must find that the veteran does not have PTSD which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107; 38 C.F.R. §§ 3.303, 3.304(f).  In light of the 
previous finding that there is no credible supporting 
evidence that a claimed in-service stressor occurred, the 
record does not offer an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies.  The preponderance of the evidence is against the 
claim of entitlement to service connection for PTSD, and the 
veteran's appeal for service connection for PTSD is denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).


II.  Service Connection for Depression

The veteran contends that his currently diagnosed depression 
is related to reported stressful events in service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2000).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2000).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  Depression is not a 
chronic disease, or in the case of mental disorders a 
psychosis,  for which presumptive service connection may be 
granted.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2000).  

Service medical records show that at the service entrance 
examination the veteran reported that he had, or had 
experienced, depression or excessive worry, as well as 
nervous trouble.  The examiner indicated that the preexisting 
worry was moderate, and the veteran had not received medical 
attention for this worry.  At the service separation 
examination in August 1968, the veteran reported no 
complaints or history of depression or excessive worry or 
nervous trouble, and psychiatric clinical examination at 
service separation was normal.  Service medical records are 
otherwise negative for evidence of depression or psychiatric 
disorder in service. 

In his Application for Compensation in November 1997, the 
veteran wrote that in service he had experienced severe 
stress, but he did not mention depression.  A lay statement 
from the veteran's sister reflects that the veteran came back 
from Vietnam a hateful and mean person; the statement did not 
indicate that the veteran's post-service symptoms included 
depression.  

In September 1997, the veteran was hospitalized for various 
complaints, including that he generally was not feeling well.  
The diagnoses included presumed alcohol withdrawal seizure, 
alcoholism, thrombocytopenia, hypokalemia, alcoholic 
hepatitis, and hyponatremia.  

At a VA compensation examination in February 1998, the 
veteran reported that one month before he had seen a VA 
psychiatrist, who gave him medication for sleep and probably 
an antidepressant.  The veteran reported that he sometimes 
got depressed.  The VA examiner noted that the veteran had 
mild mood changes and some depression.  The Axis I diagnoses 
included dysthymia, depression. 

At the Travel Board hearing in March 2001 before the 
undersigned member of the Board, the veteran testified that 
it seemed like the VA psychiatrist in Fayetteville, Arkansas, 
was giving him some medication to calm his nerves but did not 
remember, and he currently was not taking any medication.  
The veteran's son testified regarding the veteran's anger and 
rage, but did not testify that the veteran experienced 
depression.  

After a review of the evidence, the Board finds that the 
veteran did not experience depression or a related 
psychiatric event in service.  The service medical records do 
not document depression or a psychiatric disorder in service 
or on separation examination.  The first evidence of 
depression is indicated by the veteran's written submissions 
and testimony, with supportive medical records, to have first 
occurred about January 1998, notably many years after 
separation from service in September 1968.  As there is no 
evidence of occurrence, injury, or depression or related 
psychiatric disorder in service, the Board must find that the 
veteran's currently diagnosed depression was not incurred or 
aggravated in service or as a result of any incident of 
service.  38 U.S.C.A. §§ 1110, 5107; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159); 38 C.F.R. § 3.303. 



III.  Service Connection for a Skin Condition (Boils)

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2000). 

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  However, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

The veteran contends that he incurred boils in service, 
because his preexisting skin disorder was different than 
boils experienced in service and after service.  He does not 
specifically contend that his preexisting boils of the back, 
chest, back of his ears were aggravated during his active 
duty service.  

On the examination for service in January 1966, the veteran 
reported that he had or had experienced, boils, though not 
recently.  No additional defects were discovered on 
inspection at entrance to service in August 1996.  During 
service, the veteran was noted to have what appeared to be a 
heat rash (June 8, 1967), severe furuncles of the back and 
neck (November 27, 1967), and numerous furuncles over his 
body with gram-positive cocci rods on bacteriology report 
(December 4 and 6, 1967).  The service separation examination 
in August 1968 shows that the veteran reported no history or 
complaints of "boils," but indicated a "skin disease" for 
which he had been treated for about one year since return 
from Vietnam.  The separation clinical examination did not 
reveal any skin abnormalities.  Service personnel records 
show that the veteran served in the Republic of Vietnam from 
January 1967 to January 1968.  

In his Application for Compensation in November 1997, the 
veteran stated that he was claiming service connection for 
boils on the back, chest, and back of his ears.  He did not 
indicate a date of onset of this disorder.  A lay statement 
from the veteran's sister reflects that the veteran had boils 
on his back, but did not indicate whether or not the veteran 
also had such boils prior to service.  

At a VA skin disease examination in February 1998, the 
veteran reported that he had noticed boils or lesions on his 
back, chest, and behind the ears ever since coming home from 
Vietnam.  Examination revealed scars behind the veteran's 
ears bilaterally, a lump in the left scapular area, and 
diffuse scars throughout the back.  The diagnoses were 
recurrent sebaceous cysts, and acute sebaceous cyst over the 
left scapular area.  

At his hearing before the undersigned member of the Board, 
the veteran testified as to the description of his boils, and 
that the boils he had prior to service in 1958 were like 
teenage acne and were not related to what he currently had, 
although he could not remember if any doctor had called it 
anything other than boils.  He further testified that he had 
not been treated by a doctor or treated at VA for his boils.  

After a review of the evidence, the Board finds that the 
veteran's skin disorder of boils was "noted" at entrance 
into service.  As this skin disorder was noted at service 
entrance, the presumption of sound condition at service 
entrance did not arise.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  

The probative evidence further demonstrates that the 
veteran's skin condition of boils preexisted his active 
service.  The Board finds probative the specific history of 
"boils" reported by the veteran prior to service entrance 
in 1966, which was not at that time symptomatic.  This 
history is corroborated by the veteran's March 2001 hearing 
testimony that he experienced skin problems prior to service 
in 1958, although he said it was like teenage acne valgara.  
The lay statement of the veteran's sister and his son's 
personal hearing testimony do not address the question of the 
veteran's skin symptomatology of boils prior to service.  

Although the veteran has characterized the skin disorder he 
had prior to service as teenage acne, rather than boils, the 
Board finds this testimony outweighed by the specific 
description of "boils" given by the veteran contemporaneous 
to the relevant time period, that is, on the examination for 
service.  Moreover, while the veteran is competent to 
describe the skin symptomatology he experienced at any time, 
whether before, during, or after service, he is not competent 
to relate his currently diagnosed skin disability (recurrent 
sebaceous cysts) to a skin disability diagnosed in service 
(furuncles), nor to indicate that his preexisting skin 
disorder which he reported as boils was a differently 
diagnosed skin disorder than the skin disorder of furuncles 
experienced in 1967 during service.  It is the province of 
health care professionals to enter conclusions which require 
medical opinions, such as an opinion as to the relationship 
between a current disability and service.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The Board further finds that the probative evidence 
demonstrates that the veteran's preexisting boils did not 
increase in severity during service.  There is no medical 
evidence which demonstrates aggravation of a preexisting skin 
disorder characterized as boils; that is, there is no medical 
evidence of record to demonstrate that the veteran's 
preexisting skin disorder characterized as boils permanently 
increased in severity during service.  The service medical 
records show that within about a two-week period in November 
and December 1967, while serving in Vietnam, the veteran was 
seen for numerous furuncles over his body.  However, at the 
time of the service separation examination in August 1968, 
the veteran neither complained of nor was found upon clinical 
examination to have any current skin abnormalities.  The 
evidence does not demonstrate that this episode of furuncles 
in service in 1967, which had resolved before service 
separation examination, resulted in any chronic increase in 
severity of this skin disorder.  "Temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, as contrasted to symptoms, 
is worsened."  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); see also Verdon v. Brown, 8 Vet. App. 529, 537 
(citation omitted); Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. 
Cir. 1994).  

The February 1998 VA compensation examination diagnosed 
recurrent sebaceous cysts, but did not indicate that these 
were aggravated by the veteran's active service.  The 
diagnosis of acute sebaceous cyst of the left scapular area, 
being acute, likewise has not been related by medical 
evidence to the veteran's service.  Although the February 
1998 VA examination recorded the veteran's history of boils 
on his back, chest, and behind his ears ever since he had 
come home from Vietnam, this history was an inaccurate 
history given by the veteran and recorded by the VA examiner.  
The evidence clearly shows a history of boils prior to 
service, a fact which was not presented or recorded as part 
of the history.  Regarding the history recorded by the VA 
examiner in February 1998, the listing of such symptomatology 
as a part of the history or complaints section of the 
examination report does not equate to a medical nexus opinion 
of etiology.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ("a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional").  

Moreover, the Court has held that the Board is not bound to 
accept medical opinions which are based on history supplied 
by the veteran where that history is unsupported by the 
medical evidence.  See Boggs v. West, 11 Vet. App. 334, 340 
(1998).  The Court has held that, while an examiner can 
render a current diagnosis based upon his examination of the 
veteran, without a thorough review of the record, an opinion 
regarding the etiology of the underlying condition can be no 
better than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).   

As the veteran's boils were noted at service entrance, and 
the weight of the evidence does not demonstrate a permanent 
increase in preexisting skin disability manifested by boils 
during service, the Board must find that a preexisting skin 
disorder claimed as boils was not aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1111, 
1153; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.306.  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal.  The weighing of the evidence includes the 
veteran's personal hearing testimony, which the Board 
considered and weighed against the other evidence of record.  
However, as the preponderance of the evidence is against the 
veteran's claims for service connection, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of any of these issues 
on that basis.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. § 3.102 (2000).  


ORDER

The appeal for service connection for PTSD is denied.

The appeal for service connection for depression is denied.

The appeal for service connection for as skin disorder 
claimed as boils is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 

